NUMBER 13-20-00269-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


PABLO MARTINEZ CANO,                                                       Appellant,

                                              v.

SILVIA ESTELA MARTINEZ,
SYLVIA ESTELLA GUERRA
MARTINEZ, AND MAURICIO
GUERRA MARTINEZ,                                                           Appellees.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      This matter is before the Court on the parties’ joint motion for voluntary dismissal

of appeal. This matter was abated to allow the parties the opportunity to engage in

ongoing settlement negotiations. The parties now desire to dismiss the appeal because
they have settled this case, and nothing remains for this Court to decide. See TEX. R. APP.

P. 42.1(a)(1). Pursuant to their motion, the parties request that we tax the costs against

the party incurring same. See id. R. 42.1(d).

       This Court, having considered the parties’ joint motion, is of the opinion that the

motion should be granted. See id. R. 42.1(a)(1). Therefore, this cause is reinstated, the

parties’ joint motion to dismiss is granted, and the appeal is hereby dismissed with

prejudice in accordance with the parties’ agreement. As per the parties’ request, the costs

will be assessed against the party incurring the same. See id. R. 42.1(d). Because the

appeal is dismissed with prejudice at the parties’ request, no motion for rehearing will be

entertained.

                                                                      JAIME TIJERINA
                                                                      Justice

Delivered and filed on the
21st day of April, 2022.




                                            2